Order entered March 10, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01216-CV

         NINETY NINE PHYSICIAN SERVICES, PLLC, Appellant

                                      V.

                     BRIAN MURRAY, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07448

                                    ORDER

      Before the Court is appellees’ March 9, 2020 unopposed second motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to April 10, 2020. We caution appellees that further extension

requests will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE